Citation Nr: 0121503	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-22 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of education assistance benefits in the 
calculated amount of $501.35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The appellant had unverified service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denying the appellant's request for a 
waiver of education assistance indebtedness on the basis that 
the appellant's waiver request was not submitted in a timely 
manner.

Evidence pertinent to the issue on appeal was received at the 
June 2001 Board hearing in Washington, D.C.  The appellant 
waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  Due to a change in her status as a member of the Selected 
Reserves, an overpayment of education assistance benefits in 
the calculated amount of $501.35 was created; notification of 
the education assistance indebtedness was mailed to the 
appellant in November 1996.

2.  The appellant's first request for a waiver of the 
education assistance indebtedness was received by the RO in 
May 2000.

CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of education assistance benefits in the 
calculated amount of $501.35 was not timely filed.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the appellant has not identified 
any additional evidence which she has requested VA to assist 
her in obtaining.  Further, the RO has notified the appellant 
of the requirements in law that establish whether a timely 
waiver of recovery of an overpayment has been filed.  For 
these reasons, the Board finds that VA has complied with the 
requirements of the VCAA, and the Board will proceed to 
decide the current appeal.  See Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475 § 3(a), 114 Stat. 2096 
(2000).

The evidence of record indicates that due to a change in her 
status as a member of the Selected Reserves, the appellant 
established education assistance indebtedness in the amount 
of $501.35.  A note in the file indicates that in November 
1996 the appellant was notified that she had incurred 
education assistance indebtedness.  On May 30, 2000, the RO 
received the appellant's request for a waiver of the 
indebtedness.  At the June 2001 Board hearing the appellant 
did not contend that she was not notified of the debt and of 
her right to request a waiver.

The threshold question to be answered in this case is whether 
the appellant has submitted a timely request for waiver of 
recovery of an overpayment of education assistance benefits.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

In this case, the record indicates that a notice of 
overpayment of education assistance benefits was sent to the 
veteran in November 1996.  Although the claims file does not 
contain a copy of the November 1996 letter, the file does 
contain a copy of the form letter which was sent by the Debt 
Management Center to the appellant in December 1996.  The 
form letter contains a statement that the recipient owes a 
certain amount of money and also includes a notice of rights 
regarding the right to dispute the amount of the debt, and 
also the right to request a waiver of the debt.

Records indicate that in January 1997 the appellant requested 
more information concerning her education assistance 
indebtedness, and in March 1997 the RO provided the appellant 
with an audit of her account and an explanation of the origin 
of the indebtedness.  The next written correspondence of 
record from the appellant is her May 2000 waiver request.  By 
decision in June 2000, the RO denied the appellant's request 
for waiver of recovery of the debt on the grounds that the 
appellant's request was not received within the required 180 
days following the notification of indebtedness in November 
1996.  The appellant submitted a notice of disagreement with 
the RO's determination, and in August 2000 the RO issued the 
appellant a statement of the case which provided the 
pertinent laws and regulations pertaining to the issue of a 
timely waiver request and an explanation of the RO's denial 
on the basis of a waiver request which was not received 
within the applicable time limit.  The veteran submitted a 
substantive appeal in November 2000.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $501.35 would need 
to be received by the RO within 180 days from November 1996 
(the Board notes that using the date of December 1996 would 
yield the same result).  The evidence demonstrates that the 
appellant's request for waiver was not received until May 
2000, well past the required 180 days.  It has not been 
contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  Therefore, the 
appellant's claim with regard to the overpayment of $501.35 
must be denied on the grounds that she failed to file a claim 
within the applicable time period as set forth in the 
applicable laws and regulations.

ORDER

As the request for a waiver of recovery of an overpayment of 
education assistance benefits in the calculated amount of 
$501.35 was not timely filed, the appeal is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

